UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10475 COUNTRY Mutual Funds Trust (Exact name of registrant as specified in charter) 1705 N. Towanda Ave., P.O. Box 2020 Bloomington, IL 61702 (Address of principal executive offices) (Zip code) James M. Jacobs Office of the General Counsel 1701 N. Towanda Ave. Bloomington, IL 61702 (Name and address of agent for service) 1-800-245-2100 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:December 31, 2010 Item 1. Reports to Stockholders. Annual Report December 31, 2010 COUNTRY VP Growth Fund COUNTRY VP Bond Fund INVESTMENT ADVISOR’S LETTER TO SHAREHOLDERS January 2011 Dear Shareholders: A great deal has been happening around the world and on the surface these events may seem disconnected. However, I believe they are most definitely connected. China - For the last several years all eyes have been on China and as China goes, so goes the rest of the world.China has had torrid economic growth for the past five years.Since 2006 they ratcheted up their bank reserve requirements in an effort to slow lending activity.When the world economies tanked in 2008, they lowered these requirements, but then raised them several times as their economy rallied in 2010.The Bank of China also raised interest rates slightly. Their goal was to lower inflation and real estate speculation without hurting the rest of the economy.Property price appreciation has slowed and their stock market is a bit off of recent highs, but the China growth story appears to be intact.The question yet to be answered is:Can the rest of the world ride China’s coat tails to economic growth?For an economy built on exporting, especially exports to the United States and Europe, future growth may be a bit more difficult to achieve. Europe - We began to notice problems in the European Union (EU) in early 2010 when the interest rates on Greek debt began to really rise.In April a bailout package was put together and the problem seemed to quietly go away.However, since September, problems in Ireland have come to a boil, prompting the EU to also grant the Irish a bailout similar to the one for Greece.Some investors think that Ireland is not the end of the sovereign debt problems in the EU and that Portugal and Spain could be the next dominoes to fall.Keep in mind that each of the EU countries has been contributing to the bail-out fund.Each time a bailout is granted, the fund is depleted and there is one less country contributing to the fund.How many more bailouts must they fund?How many more can they fund? United States - Finally, there has been heated debate about the state of the American economy since August, which coincidentally was when the Federal Reserve announced its next round of quantitative easing, known as QE2.Wall Street pundits claim the economy is growing, albeit at a slower-than-desired rate.As proof, they have raised GDP estimates for the fourth quarter of 2010 to 3%, and they think that estimate may prove too low.This higher growth estimate is why interest rates have risen since August.Adding to GDP growth in 2011 are: The tax holiday on withholding, which should add about 0.7% to GDP. Capital Expenditures expected to rise above trend. Corporate profits at the highest levels since the 2006 peak. Core inflation rising at the slowest pace on record. Private money managers, including us, think the economy is not as solid as the Wall Street pundits seem to believe.They think interest rates are rising because total inflation, not just core inflation, is rising at double-digit rates.The Consumer Price Index (CPI) is affected by quality improvements, which tend to look deflationary.As an example, if a new computer has twice the clock speed and twice the hard drive of an old computer, but costs the same amount, CPI gets adjusted downward for this quality improvement.This does not seem like a deflation that hurts anyone and does not require a central bank to fight.This type of falling price would seem to be good for the economy.Private money managers fear the Federal Reserve is fighting a deflation that does not really exist.However, the prices of many commodities have risen greatly since QE2 was announced.Gold is up a mere 10% over this period, while cotton is up over 50%.The Federal Reserve goal was to create inflation and, for better or worse, we think they’ve been successful. Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Funds may be lower or higher than the performance quoted.Performance data may be obtained by calling 866-COUNTRY, option 3. COUNTRY VP GROWTH FUND Inception Date 11/17/03 The annualized returns for the Fund for the year ended December 31, 2010 are as follows: 1 Year 5 Year Since Inception 14.88% 3.04% 4.82% Gross Expense Ratio:1.36% (as of Prospectus dated April 30, 2010) Net Expense Ratio:0.90% (as of Prospectus dated April 30, 2010) The advisor has contractually agreed to waive fees through May 31, 2012. These returns assume all dividends and capital gains distributions were re-invested in the Fund and reflect voluntary fee waivers in effect.In the absence of fee waivers, returns would be reduced. Returns do not reflect fees and expenses of any variable annuity contract of variable life insurance policy and would be lower if they did. Over the past year, domestic equity markets as measured by the S&P 500 Index had a total return of 15.06%.Stocks performed extremely well in the second half of 2010 as expectations for domestic and overseas economic recovery rose, fueled by continuing stimulus programs.The Federal Reserve implemented the second round of quantitative easing in an effort to control interest rates while injecting money into the economy. Then, late in the year, Congress acted to extend expiring tax cuts while further reducing Social Security tax for individuals. Continued fiscal and monetary stimulus should have positive effects on near-term economic results. However, longer-term structural imbalances, such as the growing federal budget deficit and stubbornly high unemployment rates, leave us cautious in our expectations for the vigor of the economic recovery. Against this backdrop we are being very selective in our equity selections.Ideally we want to invest in companies that we feel have good revenue growth potential, a track record of profitability, and a stock price that does not appear to adequately value the business. These companies will certainly feel the impact of negative economic developments, but in our opinion they should have superior stock performance if the economy accommodates and their potential is realized. COUNTRY VP BOND FUND Inception Date 11/17/03 The annualized total returns for the Fund for the year ended December 31, 2010 are as follows: 1 Year 5 Year Since Inception 5.70% 5.49% 4.63% Gross Expense Ratio: 1.19% (as of Prospectus dated April 30, 2010) Net Expense Ratio: 0.72% (as of Prospectus dated April 30, 2010) The advisor has contractually agreed to waive fees through May 31, 2012. These returns assume all dividend and capital gain distributions were re-invested in the Fund and reflect voluntary fee waivers in effect.In the absence of fee waivers, returns would be reduced.Returns do not reflect fees and expenses of any variable annuity contract or variable life insurance policy and would be lower if they did. The U.S. bond markets provided good returns over the past year despite continued volatility.2010 was a second consecutive year of positive return for the credit markets.All sectors of investment grade bonds over the past year had a combined return of 6.54% (represented by Barclays Capital Aggregate Bond Index). A slow but continuing recovery kept core inflation and interest rates low.Bond investors also continued to benefit from the Federal Reserve’s stimulative monetary policy which guided Treasury yields to near record lows.Calling the economic outlook “unusually uncertain” Federal Reserve Chairman Bernanke stated the central bank stood ready to institute measures to support the economy.However, if we know anything about the bond market, we know that investor’s memories seem to be very short.Despite the upheaval in the markets during 2008 and the first part of 2009 the corporate bond market of 2010 returned to the familiar march of search for yield.Speculative bonds had a second year of unprecedented returns.Credit spreads for corporate bonds over Treasuries shrunk to levels of pre-crisis 2007.At these levels we feel the risk/reward potential is not favorable for corporate bonds.In this environment we increased our allocation to taxable municipal bonds (BABS) which offered attractive yields for high quality investments.These securities were used to finance various infrastructure projects.However, this program was phased out at the end of 2010. As we enter 2011 we face a difficult investment environment.Treasury yields remain relatively low, corporate bonds are richly priced, and the Build America taxable municipal bond program has ended.Commodity prices are suggesting a possible uptick in inflation which would pressure interest rates to rise.On the other hand deflation still lurks.A high unemployment rate near 10% remains the main deflationary threat.Until there is a measureable reduction in unemployment short interest rates will remain at historic lows. With an uncertain interest rate outlook we are keeping the fund’s duration near neutral to our bogey the Barclay’s Capital U.S. Aggregate Bond Index.We are underweight mortgage securities and we may increase our weighting if rates rise.Asset backed bonds is another sector we are searching for new investment opportunities.Overall, we anticipate bond returns in 2011 will be subdued unless deflation surfaces again. Sincerely Bruce D. Finks Vice President Please refer to the Portfolio Highlights sections for index and peer average, including descriptions and performance.The S&P 500 Index is an unmanaged index that contains securities typically selected by growth managers as being representative of the U.S. stock market.The Index does not reflect investment management fees, brokerage commission and other expenses associated with investing in equity securities.You cannot invest directly in an index. The Barclays Capital Aggregate Bond Index covers the USD-denominated, investment-grade, fixed-rate, taxable bond market of SEC-registered securities. The index includes bonds from the Treasury, Government-Related, Corporate, MBS (agency fixed-rate and hybrid ARM passthroughs), ABS, and CMBS sectors. You cannot invest directly in an index. Duration is a commonly used measure of the potential volatility of the price of a debt security, or the aggregate market value of a portfolio of debt securities, prior to maturity. Securities with a longer duration generally have more volatile prices than securities of comparable quality with a shorter duration. Mutual fund investing involves risk; principal loss is possible. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Investments in foreign securities involve greater volatility and political, economic and currency risks and differences in accounting methods.Investments in Asset Backed and Mortgage Backed Securities include additional risks that investors should be aware of such as credit risk, prepayment risk, possible illiquidity and default, as well as increased susceptibility to adverse economic developments. Please refer to the Schedule of Investments in this report for holding information. Fund holdings are subject to change at any time and should not be considered recommendations to buy or sell any security. Current and future portfolio holdings are subject to risk. The Distributor of the Country VP Funds is COUNTRY Capital Management Company. COUNTRY VP Mutual Funds — Expense Example December 31, 2010(unaudited) As a shareholder of the Fund, you incur ongoing costs, including management fees and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 for the period 7/01/10 – 12/31/10. Actual Expenses The first line of the table below provides information about actual account values and actual expenses.To the extent the Funds invest in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Funds invest in addition to the expenses of the Funds.Actual expenses of the underlying funds are expected to vary among the various underlying funds.These expenses are not included in the example below.Returns do not reflect fees and expenses of any variable annuity contract or variable life insurance policy and would be lower if they did.The example below includes, but is not limited to, management fees, fund accounting, custody and transfer agent fees.However, the example below does not include portfolio trading commissions and related expenses and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period’’ to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Funds’ actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. COUNTRY VP Growth Fund Expenses Paid Beginning Account Ending Account During Period Value 7/1/10 Value 12/31/10 7/1/10 – 12/31/10* Actual(1) Hypothetical(2) Ending account values and expenses paid during period based on a 24.70% return.The return is considered after expenses are deducted from the Fund. Ending account values and expenses paid during period based on a 5.00% annual return before expenses. * Expenses are equal to the Fund’s annualized expense ratio of 0.90%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). COUNTRY VP Bond Fund Expenses Paid Beginning Account Ending Account During Period Value 7/1/10 Value 12/31/10 7/1/10 – 12/31/10* Actual(1) Hypothetical(2) Ending account values and expenses paid during period based on a 0.60% return.The return is considered after expenses are deducted from the Fund. Ending account values and expenses paid during period based on a 5.00% annual return before expenses. * Expenses are equal to the Fund’s annualized expense ratio of 0.70%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 4 Illustration of $10,000 Investment December 31, 2010 VP GROWTH FUND vs. STANDARD & POOR’S (VARIABLE UNDERLYING FUNDS) AVERAGE Past performance is not indicative of future results. The above graph represents the growth of $10,000 of the VP Growth Fund. Average Annual Returns* 1 Year 14.88% 5 Years 3.04% Since Inception (11/17/03) 4.82% * Fund returns are net of all fees and transaction costs, while the Index returns are based solely on market returns without deduction for fees or transaction costs for rebalancing.The Index is unmanaged.Performance for the VP Growth Fund would have been lower if returns had taken insurance charges into account. Performance data quoted represents past performance; past performance does not guarantee future results. The graph and table do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. 5 Illustration of $10,000 Investment December 31, 2010 VP BOND FUND vs. BARCLAYS CAPITAL AGGREGATE BOND INDEX AND LIPPER INTERMEDIATE INVESTMENT GRADE DEBT FUNDS (VARIABLE UNDERLYING FUNDS) AVERAGE Past performance is not indicative of future results. The above graph represents the growth of $10,000 of the VP Bond Fund. Average Annual Returns* 1 Year 5.70% 5 Years 5.49% Since Inception (11/17/03) 4.63% * Fund returns are net of all fees and transaction costs, while the Index returns are based solely on market returns without deduction for fees or transaction costs for rebalancing.The Index is unmanaged.Performance for the VP Bond Fund would have been lower if returns had taken insurance charges into account. Performance data quoted represents past performance; past performance does not guarantee future results. The graph and table do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. 6 COUNTRY VP Mutual Funds — Allocation of Portfolio Assets December 31, 2010 (unaudited) COUNTRY VP Growth Fund* COUNTRY VP Bond Fund* * Expressed as a percentage of total investments. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS® is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. 7 COUNTRY VP Mutual Funds — Portfolio Highlights(unaudited) COUNTRY VP Growth Fund Average Annual ReturnsDecember 31, 2010 Since Inception 1 Year 5 Years 11/17/03 COUNTRY VP Growth Fund (11/17/03)(1) 14.88% 3.04% 4.82% S&P 500 Index(2) 15.06% 2.29% 4.74% Performance would have been lower if returns had taken insurance charges into account. The S&P 500 Index is an unmanaged index that contains securities typically selected by growth managers as being representative of the U.S. stock market.The Index does not reflect investment management fees, brokerage commissions and other expenses associated with investing in equity securities. Ten Largest Holdings (excludes short-term investments)December 31, 2010 Value Percent of Fund Exxon Mobil Corporation $ % CVS Caremark Corporation % Aflac Incorporated % Ingersoll-Rand PLC % General Electric Company % Chesapeake Energy Corp. % Wal-Mart Stores, Inc. % Ralcorp Holdings, Inc. % 3M Co. % International Business Machines Corporation % $ % COUNTRY VP Bond Fund Average Annual ReturnsDecember 31, 2010 Since Inception 1 Year 5 Years 11/17/03 COUNTRY VP Bond Fund (11/17/03)(1) 5.70% 5.49% 4.63% Barclays Capital Aggregate Bond Index(2) 6.54% 5.80% 5.08% Performance would have been lower if returns had taken insurance charges into account. The Barclays Capital Aggregate Bond Index covers the USD-denominated, investment-grade, fixed-rate, taxable bond market of SEC-registered securities. The index includes bonds from the Treasury, Government-Related, Corporate, MBS (agency fixed-rate and hybrid ARM passthroughs), ABS, and CMBS sectors. Ten Largest Holdings (excludes short-term investments)December 31, 2010 Value Percent of Fund Government National Mortgage Association, 4.828%, 11/16/2033 $ % Federal Home Loan Mortgage Corp., 4.000%, 11/15/2018 % U.S. Treasury Note, 3.000%, 7/15/2012 % Wachovia Bank Commercial Mortgage Trust, 4.445%, 11/15/2035 % U.S. Treasury Bond, 5.375%, 2/15/2031 % JPMorgan Chase Commercial Mortgage Finance Corp., 5.050%, 12/12/2034 % Federal Home Loan Bank., 4.500%, 1/15/2014 % JPMorgan Chase & Co., 5.375%, 10/1/2012 % Chicago, IL Metropolitan Water Reclamation General Obligation, 5.720%, 12/1/2038 % Wal-Mart Stores, Inc., 4.125%, 2/15/2011 % $ % 8 COUNTRY VP Mutual Funds — Schedule of Investments December 31, 2010 COUNTRY VP Growth Fund Shares Value COMMON STOCKS — 98.32% Consumer Discretionary — 13.67% Abercrombie & Fitch Co. - Class A $ Ann Taylor Stores Corp. (a) Big Lots, Inc. (a) Comcast Corporation - Class A Darden Restaurants, Inc. Gentex Corporation The Home Depot, Inc. International Game Technology Kohl’s Corporation (a) Limited Brands, Inc. Newell Rubbermaid, Inc. News Corporation - Class A Target Corporation Consumer Staples — 14.01% Archer-Daniels-Midland Company Church & Dwight Co., Inc. CVS Caremark Corporation The Kroger Co. McCormick & Company, Inc. Philip Morris International, Inc. The Procter & Gamble Company Ralcorp Holdings, Inc. (a) Wal-Mart Stores, Inc. Energy — 13.88% Apache Corporation Chesapeake Energy Corp. ChevronTexaco Corp. ConocoPhillips Exxon Mobil Corporation Frontier Oil Corporation (a) Halliburton Company Schlumberger Limited (b) Financials — 11.24% ACE Limited (b) Aflac Incorporated American Express Company Bank of New York Mellon Corporation BlackRock, Inc. JPMorgan Chase & Co. State Street Corp. Wells Fargo & Company Health Care — 13.91% Abbott Laboratories Amgen Inc. (a) Baxter International Inc. Covance, Inc. (a) Eli Lilly and Company Gilead Sciences, Inc. (a) Johnson & Johnson Medtronic, Inc. Novartis AG - ADR Roche Holding AG - ADR St. Jude Medical, Inc. (a) WellPoint, Inc. (a) Industrials — 9.86% 3M Co. Emerson Electric Co. General Dynamics Corp. General Electric Company Ingersoll-Rand PLC (b) Iron Mountain, Inc. Information Technology — 13.16% Cisco Systems, Inc. (a) Dell, Inc. (a) Google, Inc. (a) Hewlett Packard Co. Intel Corporation International Business Machines Corporation Microsoft Corporation QUALCOMM Inc. Research In Motion Ltd. (a) (b) Western Union Company Materials — 2.44% BHP Billiton Limited - ADR Monsanto Company Newmont Mining Corporation Telecommunication Services — 2.85% American Tower Corporation - Class A (a) AT&T, Inc. Utilities — 3.30% American Water Works Co., Inc. NextEra Energy, Inc. Westar Energy, Inc. TOTAL COMMON STOCKS (Cost $10,518,167) Principal Amount CORPORATE BOND — 0.87% Northern States Power Co. 8.000%, 08/28/2012 $ TOTAL CORPORATE BONDS (Cost $100,473) The accompanying notes are an integral part of these financial statements. 9 COUNTRY VP Mutual Funds — Schedule of Investments December 31, 2010 COUNTRY VP Growth Fund (continued) Shares Value SHORT-TERM INVESTMENT — 1.42% Money Market Funds — 1.42% Federated Prime Obligations Fund. 0.17% (c) $ TOTAL SHORT-TERM INVESTMENT (Cost $181,345) TOTAL INVESTMENTS (Cost $10,799,985) — 100.61% LIABILITIES IN EXCESS OF OTHER ASSETS — (0.61%) ) TOTAL NET ASSETS — 100.00% $ Percentages are stated as a percent of net assets. ADR — American Depository Receipt (a) Non-income producing security. (b) Foreign issuer. (c) The rate quoted is the annualized seven-day effective yield as of December 31, 2010. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS®is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 10 COUNTRY VP Mutual Funds — Schedule of Investments December 31, 2010 COUNTRY VP Bond Fund Principal Amount Value ASSET BACKED SECURITIES — 2.16% Caterpillar Financial Asset Trust 4.940%, 04/25/2014 $ $ Citibank Credit Card Insurance Trust 4.150%, 07/07/2017 Countrywide Asset-Backed Certificates 5.549%, 08/25/2021 John Deere Owner Trust 4.890%, 03/16/2015 PG&E Energy Recovery Funding LLC 4.470%, 12/25/2014 Residential Asset Securities Corporation 4.767%, 10/25/2032 (a) TOTAL ASSET BACKED SECURITIES (Cost $380,735) CORPORATE BONDS — 34.34% Abbott Laboratories 5.600%, 05/15/2011 American Honda Finance Corporation 6.700%, 10/01/2013 (Acquired 09/24/2008, Cost $99,904) (b) Archer-Daniels Midland Co. 5.450%, 03/15/2018 AT&T Inc. 5.500%, 02/01/2018 Baltimore Gas and Electric Company 6.730%, 06/12/2012 Bank of New York Mellon Corporation 4.500%, 04/01/2013 BHP Billiton Finance Ltd. 5.125%, 03/29/2012 (c) Burlington Northern Santa Fe 5.750%, 03/15/2018 Canadian Pacific Railroad Company 5.750%, 05/15/2013 (c) Citigroup, Inc. 5.500%, 08/27/2012 Coca Cola Enterprises, Inc. 7.375%, 03/03/2014 ConocoPhillips 6.650%, 07/15/2018 Credit Suisse New York 5.000%, 05/15/2013 (c) Devon Energy Corp. 6.300%, 01/15/2019 Duke Energy Carolinas, LLC 5.750%, 11/15/2013 E.I. du Pont De Nemours 5.000%, 01/15/2013 General Electric Capital Corporation 5.000%, 06/27/2018 (a) Harley-Davidson Funding Corp. 5.250%, 12/15/2012 (Acquired 12/05/2007, Cost $99,886) (b) Hewlett Packard Co. 4.500%, 03/01/2013 Honeywell International, Inc. 4.250%, 03/01/2013 Ingersoll-Rand Company Ltd. 6.230%, 11/19/2027 (c) International Business Machines Corporation 7.625%, 10/15/2018 JPMorgan Chase & Co. 5.375%, 10/01/2012 Kellogg Co. 5.125%, 12/03/2012 Kraft Foods, Inc. 6.750%, 02/19/2014 Merck & Co., Inc. 5.760%, 05/03/2037 Merrill Lynch & Co. Inc. 5.450%, 02/05/2013 New Valley Generation IV 4.687%, 01/15/2022 New York University 5.236%, 07/01/2032 Pfizer, Inc. 5.350%, 03/15/2015 Pitney Bowes Inc. 5.250%, 01/15/2037 Regions Bank 7.500%, 05/15/2018 Rio Tinto Finance USA Ltd. 5.875%, 07/15/2013 (c) Simon Property Group LP 5.750%, 12/01/2015 Southern California Edison Co. 5.750%, 03/15/2014 Stanford University 4.750%, 05/01/2019 State Street Corporation 5.375%, 04/30/2017 Transocean, Inc. 5.250%, 03/15/2013 (c) United Parcel Service, Inc. 4.500%, 01/15/2013 United Technologies Corp. 5.375%, 12/15/2017 Verizon Communications Inc. 5.500%, 02/15/2018 Vessel Management Services Inc. 4.960%, 11/15/2027 Wal-Mart Stores, Inc. 4.125%, 02/15/2011 6.200%, 04/15/2038 Walt Disney Company 4.700%, 12/01/2012 Wells Fargo & Co. 4.875%, 01/12/2011 5.625%, 12/11/2017 William Wrigley Junior Co. 4.650%, 07/15/2015 TOTAL CORPORATE BONDS (Cost $5,649,721) MORTGAGE-BACKED SECURITIES — 23.60% Bank of America Mortgage Securities 5.250%, 10/25/2020 Citicorp Mortgage Securities, Inc. 5.000%, 08/25/2020 6.000%, 11/25/2036 The accompanying notes are an integral part of these financial statements. 11 COUNTRY VP Mutual Funds — Schedule of Investments December 31, 2010 COUNTRY VP Bond Fund (continued) Principal Amount Value MORTGAGE-BACKED SECURITIES — 23.60% (continued) Federal Home Loan Mortgage Corp. 6.500%, 03/01/2015 $ $ 4.000%, 11/15/2018 5.000%, 11/15/2018 5.750%, 12/15/2018 5.000%, 10/01/2020 5.000%, 10/15/2031 Federal National Mortgage Association 3.500%, 09/01/2013 5.000%, 02/01/2014 5.000%, 05/01/2023 5.500%, 09/01/2025 5.500%, 02/01/2033 5.290%, 11/25/2033 5.500%, 12/01/2035 5.000%, 06/01/2038 6.500%, 02/25/2044 6.500%, 05/25/2044 GE Capital Commercial Mortgage Corporation 4.706%, 05/10/2043 Government National Mortgage Association 4.500%, 05/20/2014 5.500%, 10/20/2015 3.727%, 03/16/2027 6.000%, 12/15/2031 6.000%, 02/15/2032 7.000%, 07/15/2032 5.000%, 07/15/2033 4.828%, 11/16/2033 6.000%, 10/15/2036 JPMorgan Chase Commercial Mortgage Finance Corp. 5.050%, 12/12/2034 Mortgage IT Trust 1.508%, 02/25/2035 (a) Nomura Asset Acceptance Corporation 6.500%, 03/25/2034 (Acquired 01/20/2004, Cost $23,191) (b) 6.500%, 10/25/2034 (Acquired 08/18/2004, Cost $38,207) (b) Residential Asset Securitization Trust 4.750%, 02/25/2019 Small Business Administration Participation Certificates 5.080%, 11/01/2022 5.570%, 03/01/2026 Vendee Mortgage Trust 5.750%, 11/15/2032 Wachovia Bank Commercial Mortgage Trust 4.445%, 11/15/2035 5.305%, 07/15/2041 (a) Wells Fargo Mortgage Backed Securities Trust 4.433%, 10/25/2033 (a) 5.433%, 07/25/2036 (a) TOTAL MORTGAGE-BACKED SECURITIES (Cost $3,999,071) MUNICIPAL BONDS — 16.74% Barrington, IL Build America Unlimited General Obligation 5.370%, 12/15/2024 Chicago, IL Board of Education Build America Unlimited General Obligation 6.038%, 12/01/2029 Chicago, IL Metropolitan Water Reclamation District Build America General Obligation 5.720%, 12/01/2038 Dallas County, TX Hospital District Build America General Obligation 5.348%, 08/15/2022 Indiana Public Schools Multi-School Building Corp. Build America Revenue Bond 4.900%, 07/15/2022 Los Angeles, CA Unified School District Build America Unlimited General Obligation 5.755%, 07/01/2029 New York, NY Build America Unlimited General Obligation 5.206%, 10/01/2031 Pueblo, CO Board of Waterworks Build America Revenue Bond 5.700%, 11/01/2029 State of Delaware Build America Unlimited General Obligation 4.700%, 10/01/2021 State of Maryland Build America Unlimited General Obligation 4.550%, 08/15/2024 State of Mississippi Unlimited General Obligation 5.539%, 10/01/2029 State of Tennessee Unlimited General Obligation 4.521%, 05/01/2021 State of Texas Build America Unlimited General Obligation 5.517%, 04/01/2039 State of Washington Build America Unlimited General Obligation 4.736%, 08/01/2024 University of California Build America Revenue Bond 5.770%, 05/15/2043 University of Michigan Build America Revenue Bond 4.926%, 04/01/2024 6.172%, 04/01/2030 University of Minnesota Build America Revenue Bond 4.455%, 08/01/2025 Utah State Building Ownership Authority Build America Revenue Bond 5.768%, 05/15/2030 Washington, MD Suburban Sanitation District Build America Unlimited General Obligation 4.800%, 06/01/2025 York County, SC Fort Mill School District Build America Unlimited General Obligation 5.500%, 03/01/2028 TOTAL MUNICIPAL BONDS (Cost $2,998,685) The accompanying notes are an integral part of these financial statements. 12 COUNTRY VP Mutual Funds — Schedule of Investments December 31, 2010 COUNTRY VP Bond Fund (continued) Principal Amount Value U.S. GOVERNMENT AGENCY ISSUES — 1.75% (d) Federal Home Loan Bank 4.840%, 01/25/2012 $ $ 4.500%, 01/15/2014 TOTAL U.S. GOVERNMENT AGENCY ISSUES (Cost $287,574) U.S. TREASURY OBLIGATIONS — 9.14% U.S. Treasury Bonds — 3.42% 5.375%, 02/15/2031 4.500%, 08/15/2039 U.S. Treasury Inflation Index Bonds — 1.08% 2.375%, 01/15/2025 U.S. Treasury Inflation Index Notes — 4.64% 3.000%, 07/15/2012 1.875%, 07/15/2013 2.000%, 01/15/2014 TOTAL U.S. TREASURY OBLIGATIONS (Cost $1,568,800) SHORT-TERM INVESTMENTS — 11.00% Commercial Paper — 2.22% American Express Company 0.200%, 02/15/2011 Shares Money Market Funds — 8.78% Federated Prime Obligations Fund 0.17% (e) Fidelity Institutional Money Market 0.25% (e) TOTAL SHORT-TERM INVESTMENTS (Cost $1,976,145) TOTAL INVESTMENTS (Cost $16,860,731) — 98.73% OTHER ASSETS IN EXCESS OF LIABILITIES — 1.27% TOTAL NET ASSETS — 100.00% $ Percentages are stated as a percent of net assets. (a) The coupon rate shown on variable rate securities represents the rates at December 31, 2010. (b) Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration normally to qualified institutional buyers.As of December 31, 2010 these securities represented 1.56% of total net assets. (c) Foreign issuer. (d) The obligations of certain U.S. Government-Sponsored entities are neither issued nor guaranteed by the United States Treasury. (e) The rate quoted is the annualized seven-day effective yield as of December 31, 2010. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS®is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 13 Statements of Assets and Liabilities December 31, 2010 COUNTRY VP COUNTRY VP Growth Fund Bond Fund Assets: Investments in securities: At cost $ $ At value $ $ Cash 5 Receivable for investments sold — Receivable for capital stock sold 20 Dividends receivable — Interest receivable Receivable from Advisor — Prepaid expenses and other assets Total assets Liabilities: Payable for investments purchased — Payable for capital stock redeemed Payable to Advisor — Accrued expenses and other liabilities Total liabilities Net Assets $ $ Net Assets Consist of: Paid in capital Undistributed net investment income — Accumulated net realized gain (loss) on investments ) Net unrealized appreciation on investment securities Total — representing net assets applicable to outstanding capital stock $ $ Net assets $ $ Shares outstanding Net asset value, redemption price and offering price per share $ $ The accompanying notes are an integral part of these financial statements. 14 Statements of Operations for the Year Ended December 31, 2010 COUNTRY VP COUNTRY VP Growth Fund Bond Fund Investment Income: Dividends $ $
